NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HERMINE J. G. OUWENEEL; CORNELIA No. 18-73366
JOHANNA GERDIEN BAKSTEEN;
PROMISE JOY BAKSTEEN,            Agency Nos. A201-248-948
                                              A201-248-949
            Petitioners,                      A201-248-950

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2021**
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Hermine Ouweneel and her daughters Johanna Baksteen and Promise

Baksteen, natives and citizens of the Netherlands, petition for review of a Board of

Immigration Appeals order dismissing their appeal from an immigration judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) decision denying their application for asylum.1 We have jurisdiction

pursuant to 8 U.S.C. § 1252. Reviewing legal questions de novo and the agency’s

factual findings for substantial evidence, see Diaz-Jimenez v. Sessions, 902 F.3d

955, 958 (9th Cir. 2018), we deny the petition in part and dismiss it in part.

      1. To be eligible for asylum based on religious persecution, Ouweneel must

show that the source of the claimed persecution is the government or “forces that

the government is unwilling or unable to control.” Parada v. Sessions, 902 F.3d

901, 909 (9th Cir. 2018) (quoting Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir.

2007)). Substantial evidence supports the agency’s finding that Ouweneel did not

meet this burden.

      Ouweneel claimed that her family, as prominent members of the Brethren, a

conservative religious sect, could influence the government of the Netherlands to

prevent her from exercising her legal rights. But despite the Brethren’s strong

objections to divorce and her family’s attempt to separate her from her daughters,

Ouweneel was able to obtain a court order terminating her marriage and awarding

her full custody of the children. Ouweneel’s ex-husband complied with the

custody order.




      1
        Because Ouweneel’s daughters’ asylum applications are derivative of hers,
the analysis as to her petition also applies to theirs.

                                          2
      2. Ouweneel contends that the IJ denied her due process by not advising

her that she was eligible for voluntary departure. However, we lack jurisdiction to

consider a claim of procedural error that Ouweneel failed to exhaust before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Therefore, we

dismiss this claim.

      PETITION DENIED in part and DISMISSED in part.




                                         3